DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Michael Varco on 02/08/2022.
The application has been amended as follows: 


a lower electrode and an upper electrode that are spaced apart from each other; and 
a resistance change layer between the lower electrode and the upper electrode, the resistance change layer including only a first two-dimensional material layer and a second two-dimensional material layer that are stacked on each other as a double-layer, 
wherein the lower electrode and the upper electrode include different materials from each other, and 
wherein the resistance change layer has resistance characteristics that decrease as a number of sweeps of an applied positive electrical signal increases, and increases as a number of sweeps of an applied negative electrical signal increases, 
wherein each of the first two-dimensional material layer and the second two-dimensional material layers at least one of MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, ZrS2, ZrSe2, HfS2, HfSe2, GaSe, GaTe, InSe, In2Se3, Bi2Se3, and black phosphorus.

4. 	The memristor of claim 2, wherein each of the first two-dimensional material layer and the second two-dimensional materials line-type defects.

12. 	(Canceled)

13. 	The memristor of claim 1, wherein the first two-dimensional material layer and the second two-dimensional material

14-15. 	(Canceled)

23. 	The memristor of claim 1, wherein the upper electrode, the first 

28. 	(Canceled)

Allowable Subject Matter
Claims 1-9, 11, 13, 16 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Wu, discloses a memristor comprising: a lower electrode and an upper electrode that are spaced apart from each other; and a resistance change layer between the lower electrode and the upper electrode, the resistance change layer including only a first two-dimensional material layer and a second two-dimensional material layer that are stacked on each other as a double-layer, wherein the lower electrode and the upper electrode include different materials from each other, and wherein each of the first two-dimensional material layer and the second two-dimensional material layer includes at least one of MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, ZrS2, ZrSe2, HfS2, HfSe2, GaSe, GaTe, InSe, In2Se3, Bi2Se3, and black phosphorus. The prior art of records, individually or in combination, do not disclose nor teach “wherein the resistance change layer has resistance characteristics that decrease as a number of sweeps of an applied positive electrical signal increases, and increases as a number of sweeps of an applied negative electrical signal increases” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811